         Case
         Case2:21-cv-01576-AB-KS
              2:21-cv-01576-PA-KS Document
                                  Document14
                                           7 Filed
                                             Filed02/22/21
                                                   03/08/21 Page
                                                            Page11of
                                                                  of55 Page
                                                                       PageID
                                                                            ID#:46
                                                                              #:91

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Central District
                                                    __________  DistrictofofCalifornia
                                                                             __________

   Gabriela Solano, on behalf of herself and those                    )
                  similarly situated                                  )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:21-cv-01576 -PA-KSx
                                                                      )
   U.S. Immigration and Customs Enforcement; see                      )
                     attachment                                       )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Immigration and Customs Enforcement
                                           Office of the General Counsel
                                           2707 Martin Luther King Jr. Ave, SE
                                           Washington, DC 20528-0485


                                           (See Attachment for additional Defendants)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jacob S. Kreilkamp & David W. Moreshead
                                           david.moreshead@mto.com
                                           Munger, Tolles & Olson LLP
                                           350 South Grand Avenue, Fiftieth Floor
                                           Los Angeles, CA 90071-3426
                                           See attached caption for additional counsel

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:      2/22/2021
                                                                                           Signature off C
                                                                                                         Clerk
                                                                                                           lerk oor Deputy Clerk
          Case
          Case2:21-cv-01576-AB-KS
               2:21-cv-01576-PA-KS Document
                                   Document14
                                            7 Filed
                                              Filed02/22/21
                                                    03/08/21 Page
                                                             Page22of
                                                                   of55 Page
                                                                        PageID
                                                                             ID#:47
                                                                               #:92

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:21-cv-01576

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                        Defendants U.S. Immigration and Customs Enforcement; Tae D.
           This summons for (name of individual and title, if any) Johnson, Acting Director of ICE; David Marin, Director of Los Angeles
                                                                        ICE Field Office; and David Jennings, Director of San Francisco ICE
 was received by me on (date)           February 22, 2021                . Office,
                                                                        Field


           u I personally served the summons on the individual at (place)
                                                                                     on (date)                               ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                              , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                               ; or

           u I returned the summons unexecuted because                                                                                      ; or
                                  Per FRCP 4(i)(2), on March 5, 2021, I served the documents listed upon Defendant David Marin by causing true and
           x Other (specify): correct copies to be delivered by the U.S. Postal Service certified mail in a sealed envelope to David Marin, Director of
           u
                                  Los Angeles U.S. Immigration and Customs Enforcement Field Office c/o Office of the General Counsel, 2707 Martin
                                  Luther King Jr., Ave. S.E., Mail Stop 0485, Washington, D.C. 20528-0485: Summons issued by Clerk; Class Action
                                  Complaint; Civil Cover Sheet; Notice of Interested Parties; Notice of Assignment; Notice to Parties of Court Directed
                                  ADR; Notice of Related Cases; Order re Transfer Pursuant to General Order 19-03 (Related Cases).
           My fees are $                           for travel and $                       for services, for a total of $            0.00           .


           I declare under penalty of perjury that this information is true.


              March 8, 2021
 Date:
                                                                                                 Server’s signature

                                                                      Vasudha Talla, Esq.
                                                                                             Printed name and title



                                                                      39 Drumm Street, San Francisco, CA 94111
                                                                                                 Server’s address

 Additional information regarding attempted service, etc:
  On March 8, 2021, I served the documents listed upon Defendant David Marin by attaching them to an e-mail I sent to the
  Office of the General Counsel, U.S. Immigration and Customs Enforcement at ogc@hq.dhs.gov: Summons issued by
  Clerk; Class Action Complaint; Civil Cover Sheet; Notice of Interested Parties; Notice of Assignment; Notice to Parties of
  Court Directed ADR; Notice of Related Cases; Order re Transfer Pursuant to General Order 19-03 (Related Cases).
Case
Case2:21-cv-01576-AB-KS
     2:21-cv-01576-PA-KS Document
                         Document14
                                  7 Filed
                                    Filed02/22/21
                                          03/08/21 Page
                                                   Page33of
                                                         of55 Page
                                                              PageID
                                                                   ID#:48
                                                                     #:93




ATTACHMENT TO SUMMONS

Solano v. U.S. Immigration and Customs Enforcement
Additional Defendants in Civil Action No. 2:21-cv-01576

Tae D. Johnson, Acting Director of U.S. Immigration and Customs Enforcement
Office of the General Counsel
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485


David Marin, Director of Los Angeles U.S. Immigration and Customs Enforcement Field Office
Office of the General Counsel
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485


David Jennings, Director of San Francisco U.S. Immigration and Customs Enforcement Field
Office
Office of the General Counsel
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485




46811855.1
Case
Case2:21-cv-01576-AB-KS
     2:21-cv-01576-PA-KS Document
                         Document14
                                  7 Filed
                                    Filed02/22/21
                                          03/08/21 Page
                                                   Page44of
                                                         of55 Page
                                                              PageID
                                                                   ID#:49
                                                                     #:94




 1 VASUDHA TALLA (State Bar No. 316219)
   vtalla@aclunc.org
 2 WILLIAM S. FREEMAN (State Bar No. 82002)
 3 wfreeman@aclunc.org
   AMERICAN CIVIL LIBERTIES UNION
 4 FOUNDATION OF NORTHERN CALIFORNIA
   39 Drumm Street
 5 San Francisco, California 94111
   Telephone:      (415) 621-2493
 6 Facsimile:       (415) 255-8437
 7 Attorneys for Plaintiff
 8 Additional Counsel Listed on Following Page
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12 GABRIELA SOLANO, on behalf of             Case No. 2:21-cv-01576
   herself and those similarly situated,
13
                Plaintiff,                   CLASS ACTION COMPLAINT
14
          vs.
15
16 U.S. IMMIGRATION AND
   CUSTOMS ENFORCEMENT; TAE D.
17
   JOHNSON, Acting Director of U.S.
18 Immigration and Customs Enforcement;
   DAVID MARIN, Director of Los
19
   Angeles Field Office, U.S. Immigration
20 and Customs Enforcement; DAVID
21 JENNINGS, Director of San Francisco
   Field Office, U.S. Immigration and
22 Customs Enforcement,
23
                Defendants.
24
25
26
27
28
                                                                  Case No. 2:21-cv-01576
                                  CLASS ACTION COMPLAINT
Case
Case2:21-cv-01576-AB-KS
     2:21-cv-01576-PA-KS Document
                         Document14
                                  7 Filed
                                    Filed02/22/21
                                          03/08/21 Page
                                                   Page55of
                                                         of55 Page
                                                              PageID
                                                                   ID#:50
                                                                     #:95




 1   ADDITIONAL COUNSEL
 2   JINGNI (JENNY) ZHAO (State Bar No. 284684)
 3   jennyz@advancingjustice-alc.org
     GLENN KATON (State Bar No. 281841)
 4   glennk@advancingjustice-alc.org
     ANGELA F. CHAN (State Bar No. 250138)
 5   angelac@advancingjustice-alc.org
     ANOOP PRASAD (State Bar No. 250681)
 6   anoopp@advancingjustice-alc.org
 7   MONICA RAMSY (State Bar No. 329941)
     monicar@advancingjustice-alc.org
 8   ASIAN AMERICANS ADVANCING JUSTICE–
     ASIAN LAW CAUCUS
 9   55 Columbus Avenue
10   San Francisco, California 94111
     Telephone: (415) 896-1701
11   Facsimile: (415) 896-1702
12   JACOB S. KREILKAMP (State Bar No. 248210)
     jacob.kreilkamp@mto.com
13   DAVID W. MORESHEAD (State Bar No. 305362)
14   david.moreshead@mto.com
     MUNGER, TOLLES & OLSON LLP
15   350 South Grand Avenue
     Fiftieth Floor
16   Los Angeles, California 90071-3426
17   Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
18
19
20
21
22
23
24
25
26
27
28

                                        -2-                                 Case No.
                               CLASS ACTION COMPLAINT
